Exhibit 1.1 SAGE FUND LIMITED PARTNERSHIP SELLING AGREEMENT This SELLING AGREEMENT is entered into as of , 2009, by and among Steben & Company, Inc., a Maryland corporation (the "General Partner"), Sage Fund, Limited Partnership, a Maryland limited partnership (the "Partnership"), and (the "Selling Agent"), a (an) corporation, whose main business address is . RECITALS 1. The Partnership is a limited partnership formed to engage in the speculative trading of commodity futures contracts, other commodity interests, forward contracts and options as described in the Private Offering Memorandum of the Partnership, dated March 1,, 2009 and as may be subsequently amended (the "Memorandum"). 2. The Partnership is currently offering and selling (the "Offering") an unlimited amount of units of limited partnership interest in the Partnership (the "Units"), as described in the Memorandum. The Partnership proposes to offer and sell the Units upon the terms and conditions in this Agreement and in the Memorandum with the assistance of the Selling Agent.The Selling Agent hereby agrees to assist in the sale of the Units on a best efforts basis. NOW THEREFORE, the parties agree as follows: 1.Appointment of Selling Agent (a) The Selling Agent is hereby appointed, and hereby accepts such appointment, as an agent of the Partnership and the General Partner during the Offering Period (as defined in §2 below) for the purpose of soliciting interest among its customers in order to find suitable and qualified subscribers for the offer and sale of the Units. The Units are more fully described in and are being sold pursuant to the terms and conditions of the Memorandum, as may be amended from time to time, the Limited Partnership Agreement and the Subscription Agreement or application, as may be amended from time to time. (b) The parties agree that in each transaction in Units: (i) the Selling Agent is acting as agent for the customer; (ii) as between the Selling Agent and its customers, the customer will have full beneficial ownership of all Units; and (iii) each transaction shall be for the account of the customer and not for the Selling Agent’s account.The Selling Agent is responsible for its own conduct, for the employment, control and conduct of its employees and agents, and for injury to such employees or agents or to others through such employees or agents. The Selling Agent assumes full responsibility for its employees and agents under applicable laws and agrees to pay all employer taxes relating thereto. 2. The Offering Period The "Offering Period" shall mean the period from the date hereof to the date the Offering is terminated by the General Partner.Purchasers of Units shall be admitted as Limited Partners as of the close of the last business day of the month in which the General Partner receives and accepts their subscriptions. 3. Compensation to Selling Agent As sales compensation, the General Partner shall pay the Selling Agent, on a monthly basis, 0.25% of the month-end Net Assets (as defined below) of the Units sold by the Selling Agent which remain outstanding (3% per year).Should other classes of Units be issued in the future, the General Partner shall pay the Selling Agent such amounts as are agreed to in advance in writing by the parties.The General Partner shall determine in its reasonable discretion whether the Selling Agent’s efforts resulted in the investment into the Partnership being made and therefore whether any compensation will be payable to the Selling Agent in accordance with the terms hereof and will take into account, among other things, whether the Subscription Agreement signed by the investor names the Selling Agent.The Partnership is not obligated to accept the subscription of any investors and may reject any investors in its sole and absolute discretion.Nothing contained herein shall limit or waive the right of the Partnership to require withdrawal or redemption, in whole or in part, of an investor in the Partnership. 1 "Net Assets" are the Partnership's assets minus its liabilities (determined in accordance with U.S. generally accepted accounting principles, or in accordance with the General Partner's reasonable judgment where such principles do not apply) including any unrealized profits and losses on the Partnership's open positions.If and to the extent Units sold by the Selling Agent are redeemed or transferred by their original owners, the Selling Agent, beginning in the month in which such redemption or transfer occurs, shall no longer have any right to any compensation with respect thereto. The compensation to the Selling Agent hereunder shall be paid within 21 days after the General Partner receives these fees from the Partnership. If total compensation to the Selling Agent is less than $100 per month, compensation will be paid on a semi-annual basis, paid in July and January. If the registered representative of the Selling Agent who is responsible for the sale of the Units shall transfer his registration to another FINRA registered firm, and if the investors to which he sold Units shall also request in writing that theybecome clients of the transferee firm, and if the transferee firm has or enters into a selling or servicing agreement with the Partnership, the Selling Agent agrees that the ongoing sales commissions described herein shall transfer to the transferee firm as reasonably determined by the General Partner. If the registered representative of the Selling Agent who is responsible for the sale of the Units requests that Partnership investors be transferred to a new broker-dealer of record, the registered representative must do say in a manner that is compliant with FINRA rules and regulations, in effect at that time. The Selling Agent shall not be considered to be a partner of the Partnership or the General Partner by virtue of this Agreement or its receipt of any of the above-described compensation nor shall the Selling Agent fractionalize or pass on any portion of such compensation. The Selling Agent shall not be entitled to any compensation in any case in which it is determined by the Partnership or the General Partner that the Selling Agent's activities were conducted in violation of, or that the receipt of such compensation would be in violation of, Federal or state securities or commodities laws, or the rules of any self-regulatory body such as the National Futures Association or the National Association of Securities Dealers. 4. Representations and Warranties of the Partnership and the General Partner The Partnership and the General Partner represent and warrant to the Selling Agent that: (a) The Memorandum does not contain any misleading or untrue statement of a material fact or omit to state a material fact which is necessary to prevent the statements made therein from being misleading. (b) The Partnership is duly organized and validly existing as a limited partnership under the Revised Uniform Limited Partnership Act of the State of Maryland, and has the requisite power and authority to conduct its business as described in the Memorandum. (c) The Units, when issued and sold pursuant to the terms hereof and of the Memorandum, will be validly issued, fully paid and not subject to additional capital calls by the limited partners of the Partnership. (d) The Partnership has obtained all required governmental and regulatory approvals and licenses required to conduct the Partnership's business and to offer and sell the Units as described in the Memorandum. (e) This Agreement has been validly executed and delivered by the Partnership and the General Partner and is the legal, valid and binding agreement of each except as rights to indemnity and contribution hereunder may be limited by Federal or state securities laws, and except as such enforceability may be limited by bankruptcy, insolvency, reorganization or similar laws affecting creditors' rights generally and except that the remedy of specific performance and injunctive and other forms of equitable relief may be subject to equitable defenses and to the discretion of the court before which any proceeding therefore may be brought. 5.Agreements of the Partnership The Partnership covenants and agrees with the Selling Agent as follows: (a) Copies of Memorandum to the Selling Agent. The Partnership shall deliver reasonable quantities of the Memorandum to the Selling Agent and any supplements thereto. The Partnership consents to the use of the Memorandum or any supplement thereto by the Selling Agent both in connection with the Offering or sale of the Units and for such period of time thereafter as the Memorandum is required by law to be delivered in connection therewith. 2 (b) Notice of Supplement. The Partnership shall give the Selling Agent prompt notice of the preparation of any supplement to the Memorandum. (c) Blue Sky Law. The Partnership shall obtain the necessary exemption for the Units for offer and sale under the securities or Blue Sky laws in such jurisdictions as it decides to offer or sell the Units.
